        Case 2:19-cv-05400-GEKP Document 16 Filed 10/26/20 Page 1 of 1



                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAAF AR TSOULI-MOUFID,
                Plaintiff                                  CIVIL ACTION

               v.

CREDIT CONTROL, LLC,                                       No. 19-5400
              Defendant

                                          ORDER

       AND NOW, this~~y of October, 2020, upon consideration of Plaintiffs Motion

to Dismiss with Prejudice (Doc. No. 7), Defendant's Response to the Motion to Dismiss (Doc. No.

8), Defendant's Motion for Attorneys' Fees and Costs (Doc. No. 11), Plaintiffs Response to

Defendant's Motion (Doc. No. 13), and Defendant's Reply (Doc. No. 14), it is ORDERED that:

       1.   Plaintiffs Motion to Dismiss with Prejudice (Doc. No. 7) is GRANTED.

       2. Defendant's Motion for Attorneys' Fees and Costs (Doc. No. 11) is DENIED.

       3. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.


                                                   BY THE COURT:




                                               1
